1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MIKE BAKER,                                     )   Case No.: 1:16-cv-01737-AWI-BAM (PC)
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   UPDATE PLAINTIFF’S ADDRESS OF RECORD
13          v.                                       )   ORDER REFERRING CASE TO POST-
14                                                   )   SCREENING ADR AND STAYING CASE FOR 65
     E. BEAM, et al.,
                                                     )   DAYS
15                  Defendants.                      )
                                                     )   Date: November 8, 2019
16                                                   )   Time: 8:30 a.m.
                                                     )   Place: California State Prison, Corcoran
17                                                   )   Before the Honorable Stanley A. Boone

18          Plaintiff Mike Baker is a state prisoner proceeding pro se and in forma pauperis in this civil
19   rights action pursuant to 42 U.S.C. § 1983. Defendants Vogel, Diaz, Caldwell, Jarvis, Pacillas,
20   Cribbs, Benavides, Cuevas, Beam, Cervantes, Huerta, Goree, and Vasquez have waived personal
21   service of a summons pursuant to Federal Rule of Civil Procedure 4(d). (ECF No. 37.)
22          Because it takes years to get to trial, the Court has identified this case as an appropriate case
23   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases
24   more expeditiously and less expensively. No claims, defenses, or objections shall be waived by the
25   parties’ participation. In appropriate cases, defense counsel from the California State Attorney
26   General’s Office has agreed to participate in these early settlements.
27          Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a
28   settlement conference at the California State Prison, Corcoran, 4001 King Avenue, Corcoran, CA
                                                         1
1    93212 on November 8, 2019, at 8:30 a.m. The Court will issue the necessary transportation order in

2    due course.

3             The parties shall each submit to Magistrate Judge Stanley A. Boone a confidential settlement

4    conference statement, as described below, to arrive at least seven days (one week) prior to the

5    conference.

6             The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

7    obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

8    restitution obligation is, but what the value the of the case itself is to each side, irrespective of any

9    outstanding restitution obligation.

10            Accordingly, it is HEREBY ORDERED that:

11            1.        The Clerk of the Court is directed to update Plaintiff’s address of record to:

12                             Mike Baker
                               CDCR # K-76592
13                             Mule Creek State Prison
                               P.O. Box 409099
14
                               Ione, CA 95640
15
16            2.        The parties remain obligated to keep the Court informed of their current address at all

17                      times while the action is pending. Any change of address must be reported promptly to

18                      the Court in a separate document captioned for this case and entitled “Notice of Change

19                      of Address.” See Local Rule 182(f).

20            3.        This case is STAYED for 65 days to allow the parties an opportunity to settle their

21                      dispute before the discovery process begins. Except as provided herein or by

22                      subsequent court order, no other pleadings or other documents may be filed in this case

23                      during the stay of this action. The parties shall not engage in formal discovery, but may

24                      engage in informal discovery to prepare for the settlement conference.1

25   ///

26
27
     1
       If the case does not settle, the Court will then lift the stay and reset all applicable deadlines, including the deadline for the
28   filing of any responsive pleading.

                                                                     2
1             4.       This case is set for a settlement conference before Magistrate Judge Stanley A. Boone

2                      on November 8, 2019, at 8:30 a.m., at the California State Prison, Corcoran, located at

3                      4001 King Avenue, Corcoran, CA 93212.

4             5.       A representative with full and unlimited authority to negotiate and enter into a binding

5                      settlement shall attend in person.2

6             6.       Those in attendance must be prepared to discuss the claims, defenses, and damages.

7                      The failure or refusal of any counsel, party or authorized person subject to this order to

8                      appear in person may result in the cancellation of the conference and the imposition of

9                      sanctions. The manner and timing of Plaintiff’s transportation to and from the

10                     conference is within the discretion of CDCR.

11            7.       Defendants shall provide a confidential settlement statement to the following email

12                     address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential

13                     settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

14                     93721, “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be

15                     marked “Confidential Settlement Statement”. Settlement statements shall arrive no

16                     later than November 1, 2019. Parties shall also file a Notice of Submission of

17                     Confidential Settlement Statement. See Local Rule 270(d). Settlement statements

18                     should not be filed with the Clerk of the Court nor served on any other party.

19                     Settlement statements shall be clearly marked “confidential” with the date and time of

20
21
     2
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to order
22   parties, including the federal government, to participate in mandatory settlement conferences… .” United States v. United
     States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012)(“the district court
23   has broad authority to compel participation in mandatory settlement conference[s].”). The term “full authority to settle”
     means that the individuals attending the mediation conference must be authorized to fully explore settlement options and to
24   agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp.,
     871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir.
25   1993). The individual with full authority to settle must also have “unfettered discretion and authority” to change the
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003),
26   amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind
     requiring the attendance of a person with full settlement authority is that the parties’ view of the case may be altered during
27   the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar amount or sum
     certain can be found not to comply with the requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d
28   590, 596-97 (8th Cir. 2001).

                                                                   3
1               the settlement conference indicated prominently thereon.

2         8.    The confidential settlement statement shall be no longer than five pages in length,

3               typed or neatly printed, and include the following:

4               a.       A brief statement of the facts of the case.

5               b.       A brief statement of the claims and defenses, i.e., statutory or other grounds

6                        upon which the claims are founded; a forthright evaluation of the parties’

7                        likelihood of prevailing on the claims and defenses; and a description of the

8                        major issues in dispute.

9               c.       An estimate of the cost and time to be expended for further discovery, pretrial,

10                       and trial.

11              d.       The party’s position on settlement, including present demands and offers and a

12                       history of past settlement discussions, offers, and demands.

13              e.       A brief statement of each party’s expectations and goals for the settlement

14                       conference, including how much a party is willing to accept and/or willing to

15                       pay.

16              f.       If the parties intend to discuss the joint settlement of any other actions or claims

17                       not in this suit, give a brief description of each action or claim as set forth

18                       above, including case number(s) if applicable.

19        9.    A failure to follow these procedures may result in the imposition of sanctions by the

20              court.

21
22   IT IS SO ORDERED.

23
       Dated:   September 9, 2019                            /s/ Barbara    A. McAuliffe             _
24                                                    UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                       4
